In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
MARISSA AREVALO, guardian      *
and mother of R.M.R., a minor, *
                               *                    No. 15-406V
                 Petitioner,   *                    Special Master Christian J. Moran
                               *
v.                             *
                               *                    Filed: June 12, 2018
SECRETARY OF HEALTH            *
AND HUMAN SERVICES,            *                    Damages; decision based on proffer;
                               *                    diphtheria-tetanus-acellular pertussis
                               *                    (“DTaP”) vaccine; encephalopathy.
                 Respondent.   *
*********************

Peter C. Beard, Springfield, IL, for Petitioner;
Adriana R. Teitel, United States Department of Justice, Washington, DC, for
Respondent.

             UNPUBLISHED DECISION AWARDING DAMAGES1

       On April 22, 2015, Marissa Arevalo filed a petition on behalf of her
daughter, R.M.R., for compensation under the National Childhood Vaccine Injury
Act, 42 U.S.C. §§ 300aa-1 to 34 (2012). Ms. Arevalo alleged that R.M.R. suffered
an on-Table encephalopahty as a result of a diphtheria-tetanus-acellular pertussis
(“DTaP”) vaccination administered on May 10, 2012.

       Following a hearing, the undersigned ruled that petitioner had established
entitlement to compensation for R.M.R.’s on-Table encephalopathy claim under
the Vaccine Act. Ruling, issued Dec. 15, 2016, 2016 WL 7666535.

       1
         The E-Government Act, 44 § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.


                                               1
       On June 8, 2018, respondent filed a Proffer on Award of Compensation, to
which petitioner agrees. Based upon the record as a whole, the special master
finds the Proffer reasonable and that petitioner is entitled to an award as stated in
the Proffer. Pursuant to the attached Proffer the court awards petitioner:

       a. A lump sum of $1,437,806.43 in the form of a check payable to
          petitioner as court-appointed guardian of R.M.R.’s estate for lost
          earnings, pain and suffering, and life care expenses for year one;

       b. A lump sum of $3,852.60 in the form of a check payable to petitioner
          for past unreimbursable expenses;

       c. A lump sum of $563,848.98 for compensation for satisfaction of
          the State of Illinois Medicaid lien in the form of a check jointly
          payable to petitioner and

                     Illinois Department of Healthcare & Family Services
                                     Bureau of Collections
                                  Technical Recovery Section
                                       P.O. Box 19174
                                  Springfield, IL 62794-9174
                                  Attn: Mr. Kevin Thornton
                                  Medicaid #: 96-080-091613

           Petitioner agrees to endorse this payment to the State of Illinois.

       d. An amount sufficient to purchase the annuity contract described
          in section II. D of the attached Proffer.

       These amounts represent compensation for all damages that would be
       available under 42 U.S.C. §300aa-15(a)

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-406V according to this decision
and the attached proffer.2

       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
     Any questions may be directed to my law clerk, Andrew Schick, at (202)
357-6360.

      IT IS SO ORDERED.

                                          s/Christian J. Moran
                                          Christian J. Moran
                                          Special Master




                                      3
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

MARISSA AREVALO, guardian and mother
of R.M.R., a minor,

                      Petitioner,
                                                        No. 15-406V
      v.                                                Special Master Moran
                                                        ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,

                      Respondent.

                       PROFFER ON AWARD OF COMPENSATION

       On December 15, 2016, Special Master Moran issued a Ruling on Entitlement, which

found that petitioner was entitled to Vaccine Act compensation for R.M.R’s alleged Table

Encephalopathy injury.

I.     Items of Compensation

       A.      Life Care Items

       The respondent engaged life care planner, M. Virginia Walton, RN, MSN, FNP, CNCLP,

and petitioner engaged Terry K. Arnold, RN, CDMS, CRRN, CLCP, CNLCP, to provide an

estimation of R.M.R.’s future vaccine-injury related needs. For the purposes of this proffer, the

term “vaccine related” is as described in the Special Master’s Ruling Finding Entitlement. All

items of compensation identified in the joint life care plan are supported by the evidence, and are

illustrated by the chart entitled Appendix A: Items of Compensation for R.M.R., attached hereto




                                               1 of 6
as Tab A. 1 Respondent proffers that R.M.R. should be awarded all items of compensation set

forth in the joint life care plan and illustrated by the chart attached at Tab A. 2 Petitioner agrees.

       B.      Lost Future Earnings

       The parties agree that based upon the evidence of record, R.M.R. will not be gainfully

employed in the future. Therefore, respondent proffers that R.M.R. should be awarded lost

future earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(B). Respondent

proffers that the appropriate award for R.M.R.'s lost earnings is $829,794.00. Petitioner agrees.

       C.      Pain and Suffering

       Respondent proffers that R.M.R. should be awarded $250,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       D.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to R.M.R.'s vaccine-related injury. Respondent proffers that petitioner should

be awarded past unreimbursable expenses in the amount of $3,852.60. Petitioner agrees.

       E.      Medicaid Lien

       Respondent proffers that R.M.R. should be awarded funds to satisfy a State of Illinois

lien in the amount of $563,848.98, which represents full satisfaction of any right of subrogation,



1
 The chart at Tab A illustrates the annual benefits provided by the joint life care plan. The
annual benefit years run from the date of judgment up to the first anniversary of the date of
judgment, and every year thereafter up to the anniversary of the date of judgment.
2
  The parties have no objection to the proffered award of damages. Assuming the Special
Master issues a damages decision in conformity with this proffer, the parties intend to waive
their right to seek review of such damages decision, recognizing that respondent reserves his
right, pursuant to 42 U.S.C. § 300aa-12(f), to seek review of the Special Master’s December 15,
2016, decision finding petitioner entitled to an award under the Vaccine Act.

                                                 2 of 6
assignment, claim, lien, or cause of action the State of Illinois may have against any individual as

a result of any Medicaid payments the State of Illinois has made to or on behalf of R.M.R. from

the date of her eligibility for benefits through the date of judgment in this case as a result of her

vaccine-related injury suffered on or about May 10, 2012, under Title XIX of the Social Security

Act.

II.    Form of the Award

       The parties recommend that the compensation provided to R.M.R. should be made

through a combination of lump sum payments and future annuity payments as described below,

and request that the Special Master's decision and the Court's judgment award the following 3:

       A. A lump sum payment of $1,437,806.43, representing compensation for lost earnings

($829,794.00), pain and suffering ($250,000.00), and life care expenses for Year One

($358,012.43), in the form of a check payable to petitioner as guardian of the estate of R.M.R.,

for the benefit of R.M.R. No payments shall be made until petitioner provides respondent with

documentation establishing that she has been appointed as the guardian of R.M.R.'s estate. If

petitioner is not authorized by a court of competent jurisdiction to serve as guardian of the estate

of R.M.R., any such payment shall be made to the party or parties appointed by a court of

competent jurisdiction to serve as guardian(s)/conservator(s) of the estate of R.M.R. upon

submission of written documentation of such appointment to the Secretary.

       B. A lump sum payment of $3,852.60, representing compensation for past

unreimbursable expenses, in the form of a check payable to petitioner.




3
  Should R.M.R. die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                                                3 of 6
       C. A lump sum payment of $563,848.98, representing compensation for satisfaction of

the State of Illinois Medicaid lien, payable jointly to petitioner and

                       Illinois Department of Healthcare & Family Services
                                       Bureau of Collections
                                    Technical Recovery Section
                                          P.O. Box 19174
                                    Springfield, IL 62794-9174
                                     Attn: Mr. Kevin Thornton
                                    Medicaid #: 96-080-091613

Petitioner agrees to endorse this payment to the State of Illinois.

       D. An amount sufficient to purchase the annuity contract, 4 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A attached hereto, paid to the life insurance company 5 from

which the annuity will be purchased. 6 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through



4
  In respondent’s discretion, respondent may purchase one or more annuity contracts from one
or more life insurance companies.
5
  The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,
exclusive of any mandatory security valuation reserve. The Life Insurance Company must have
one of the following ratings from two of the following rating organizations:

               a. R.M.R. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

               b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

               c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

               d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
               Rating: AA-, AA, AA+, or AAA.
6
  Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case
consistent with the Privacy Act and the routine uses described in the National Vaccine Injury
Compensation Program System of Records, No. 09-15-0056.
                                                4 of 6
respondent's purchase of an annuity, which annuity shall make payments directly to petitioner as

guardian of the estate of R.M.R., only so long as R.M.R. is alive at the time a particular payment

is due. At the Secretary's sole discretion, the periodic payments may be provided to petitioner in

monthly, quarterly, annual or other installments. The "annual amounts" set forth in the chart at

Tab A describe only the total yearly sum to be paid to petitioner and do not require that the

payment be made in one annual installment.

               1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

               2.      Life-Contingent Annuity

         Petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as R.M.R. is alive at the time that a particular payment is due. Written

notice shall be provided to the Secretary of Health and Human Services and the Life Insurance

Company within twenty (20) days of R.M.R.’s death.

               3.      Guardianship

       No payments shall be made until petitioner provides respondent with documentation

establishing that she has been appointed as the guardian of R.M.R.’s estate. If petitioner is not

authorized by a court of competent jurisdiction to serve as guardian of the estate of R.M.R., any

such payment shall be made to the party or parties appointed by a court of competent jurisdiction

                                               5 of 6
to serve as guardian(s)/conservator(s) of the estate of R.M.R. upon submission of written

documentation of such appointment to the Secretary.

             III.     Summary of Recommended Payments Following Judgment

       A.      Lump sum paid to petitioner as court-appointed
               guardian of R.M.R.’s estate:                                  $ 1,437,806.43

       B.      Paid to petitioner:                                           $        3,852.60

       C.      Medicaid Lien:                                                $   563,848.98

       D.      An amount sufficient to purchase the annuity contract described
               above in section II. D.

                                                       Respectfully submitted,

                                                       CHAD A. READLER
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/Adriana Teitel
                                                       ADRIANA TEITEL
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Telephone: (202) 616-3677

Dated: June 8, 2018


                                              6 of 6
                                                           Appendix A: Items of Compensation for R.M.R.                                           Page 1 of 15

                                             Lump Sum
                                            Compensation    Compensation   Compensation   Compensation    Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION            G.R. * M   Year 1          Year 2         Year 3        Years 4-5        Year 6         Year 7         Year 8         Year 9
                                               2018            2019           2020         2021-2022         2023           2024           2025           2026
Insurance Premium                  5%     M     3,138.96        3,138.96       3,138.96       3,138.96        3,138.96       3,138.96       3,138.96       3,138.96
Insurance MOP Participating        5%           7,350.00        7,350.00       7,350.00       7,350.00        7,350.00       7,350.00       7,350.00       7,350.00
Insurance MOP Non-Participating    5%          14,700.00       14,700.00      14,700.00      14,700.00       14,700.00      14,700.00      14,700.00      14,700.00
Medicare Part B Premium            5%     M
Medicare Part B Deductible         5%
Medicare Part D                    5%     M
Medigap                            5%     M
Dev Pediatrian                     5% *
Physiatrist                        5% *
Pediatrician/ Internist            5% *
Orthopedist                        5% *
X-rays of Pelvis & Hips            5% *
X-rays of Spine                    5% *
Urologist                          5% *
Labs: UA & Culture Sensitivity     5% *
Mileage: Doctors                   4%              22.41           22.41          22.41          22.41           22.41          22.41          22.41             22.41
Neurologist                        5% *
Labs: CBC, CMP etc                 5% *
MRI of Brain                       5% *
Movement Disorder Clinic           5% *
Botox Clinic                       5% *
Botox Inj                          5% *
Dentist                            5%
Optometrist                        4% *
Gastro-enterologist                5% *
Nutritionist                       4% *
Mileage: Doctors in MO             4%             837.72          837.72         837.72         837.72          837.72         837.72         837.72         837.72
Scoliosis Screen                   5% *
Surgical Correction of Scoliosis   5% *
Post Op X-rays                     5% *
TLSO                               4% *
                                                        Appendix A: Items of Compensation for R.M.R.                                           Page 2 of 15

                                          Lump Sum
                                         Compensation    Compensation   Compensation   Compensation    Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION         G.R. * M   Year 1          Year 2         Year 3        Years 4-5        Year 6         Year 7         Year 8         Year 9
                                            2018            2019           2020         2021-2022         2023           2024           2025           2026
G-Tube Revision                 5% *
Sleep Study                     5% *
Endometrial Ablation            5% *
Hospitalization                 5% *
Hippo Therapy                   4%     M     1,920.00        1,920.00       1,920.00       1,920.00        1,920.00       1,920.00       1,920.00       1,920.00
Aqua Therapy                    4%     M     7,306.50        7,306.50       7,306.50       7,306.50        7,306.50       7,306.50       7,306.50       7,306.50
Nitrofurantoin                  5% *
Felbamate                       5% *
Onfi                            5% *
Gabapentin                      5% *
Miralax                         4%             286.00          286.00         286.00         286.00          286.00         286.00         286.00         286.00
Diazepam 2.5mg                  5% *
Diazepam 10mg                   5% *
Robinul                         5% *
Albuterol                       5% *
Vit D3                          4%              18.22           18.22          18.22          18.22           18.22          18.22          18.22          18.22
Dulcolax                        4%             271.35          271.35         271.35         271.35          271.35         271.35         271.35         271.35
Adaptive Equip Eval             4% *
Electric Bed                    4%                                                                                                                      9,551.58
Mattress Underpad               4%              83.80           83.80          83.80          83.80           83.80          83.80          83.80          83.80
Mattress Cover                  4%              52.99           52.99          52.99          52.99           52.99          52.99          52.99          52.99
Seizure Activity Monitor        4%           1,399.00                                                      1,399.00
Reclining Shower Chair          4%           2,280.80                                                      2,280.80
Hand Held Shower                4%              31.31            6.26           6.26           6.26            6.26           6.26           6.26             6.26
Rifton Chair                    4%           3,545.00                                                      3,905.00
Stander                         4% *
Benik Vest                      4%             135.95          135.95         135.95         135.95          135.95         135.95         135.95         135.95
Collar                          4%             249.92          249.92         249.92         249.92          249.92         249.92         249.92         249.92
Equip Maint Allowance           4%             200.00          200.00         200.00         200.00          200.00         200.00         200.00         200.00
YMCA                            4%             916.00          816.00         816.00         816.00          816.00         816.00         816.00         816.00
Dev, Therapeutic Toys & Equip   4%             250.00          250.00         250.00         250.00          250.00         250.00         250.00         250.00
                                                      Appendix A: Items of Compensation for R.M.R.                                           Page 3 of 15

                                        Lump Sum
                                       Compensation    Compensation   Compensation   Compensation    Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION       G.R. * M   Year 1          Year 2         Year 3        Years 4-5        Year 6         Year 7         Year 8         Year 9
                                          2018            2019           2020         2021-2022         2023           2024           2025           2026
WC Accessible Swing           4%           2,678.00
Special Needs Bike & Access   4%           1,420.00                                                      1,420.00
Service Dog                   4%          19,550.00                                                                                   19,550.00
Dog Maint                     4%     M     1,404.40        1,404.40       1,404.40       1,404.40        1,404.40       1,404.40       1,404.40       1,404.40
Suction Machine               4% *
Portable Suction Machine      4% *
Suction Container Kit         4% *
Yankauer Tip                  4% *
Oral Cleansing System         4%     M       897.62          897.62         897.62         897.62          897.62         897.62         897.62         897.62
Nebulizer                     4% *
Nebulizer Mask                4% *
Nebulizer Tubing              4% *
Saline                        4%               2.69            2.69           2.69           2.69            2.69           2.69           2.69             2.69
Pulse Oximeter                4% *
Stethescope                   4%              43.07            8.61           8.61           8.61            8.61           8.61           8.61             8.61
Feeding Pump                  4% *
IV Pole                       4% *
Feeding Pump Set              4% *
Enteral Oral Syringe          4% *
Feeding Set                   4% *
Gauze                         4% *
Syringe                       4% *
Cotton Applicators            4% *
Compleat                      4% *
Nutren                        4% *
Bottle Adapter                4%     M       152.40          152.40         152.40         152.40          152.40         152.40         152.40         152.40
Cath Kit                      4%     M     3,912.80        3,912.80       3,912.80       3,912.80        3,912.80       3,912.80       3,912.80       3,912.80
Diapers                       4%     M     1,191.49        1,191.49       1,191.49
Briefs                        4%     M                                                   1,326.47        1,326.47       1,326.47       1,326.47       1,326.47
Wipes                         4%     M       698.88          698.88         698.88         698.88          698.88         698.88         698.88         698.88
Disp Gloves                   4%     M       238.34          238.34         238.34         238.34          238.34         238.34         238.34         238.34
                                                           Appendix A: Items of Compensation for R.M.R.                                           Page 4 of 15

                                             Lump Sum
                                            Compensation    Compensation   Compensation   Compensation    Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION        G.R. * M       Year 1          Year 2         Year 3        Years 4-5        Year 6         Year 7         Year 8         Year 9
                                               2018            2019           2020         2021-2022         2023           2024           2025           2026
Hand Sanitizer                 4%       M        141.66          141.66         141.66          141.66         141.66         141.66         141.66         141.66
Barrier Cream                  4%       M        173.16          173.16         173.16          173.16         173.16         173.16         173.16         173.16
Underpads                      4%       M        317.50          317.50         317.50          317.50         317.50         317.50         317.50         317.50
Supply Storage                 4%                201.95           13.46          13.46           13.46          13.46          13.46          13.46          13.46
Bilateral AFOs                 4%   *
Toe Separator                  4%                 130.00          130.00         130.00         130.00          130.00         130.00         130.00         130.00
WC Seating Eval & Clinic       4%   *
Quickie                        4%   *
WC Maint                       4%   *             504.50          504.50         504.50         504.50          504.50         504.50         504.50         504.50
Backpack                       4%                  25.00           12.50          12.50          12.50           12.50          12.50          12.50          12.50
Portable Ramp                  4%                 339.00
Case Mngt                      4%       M       4,080.00        4,080.00       4,080.00       3,060.00        3,060.00       3,060.00       3,060.00       3,060.00
Home Mods                      4%              77,307.00
Ceiling Lift                   4%              11,000.00
Lift Motor Repl                4%
Slings                         4%                 597.04          298.52         298.52         298.52          298.52         298.52         298.52         298.52
Lift Battery                   4%                                                 60.00          30.00           30.00          30.00          30.00          30.00
Lift Maint                     4%                                 200.00         200.00         200.00          200.00         200.00         200.00         200.00
Generator                      4%              23,140.00
Generator Maint                4%                 315.00          315.00         315.00         315.00          315.00         315.00         315.00         315.00
Car Seat                       4%               2,640.00
WC Access Van                  4%              53,061.00                                                                                   45,101.85
AAA                            4%                 114.00          114.00         114.00         114.00          114.00         114.00         114.00         114.00
Attendant Care                 4%       M     106,740.00      106,740.00     106,740.00     106,740.00      106,740.00     106,740.00     189,540.00     189,540.00
Lost Future Earnings                          829,794.00
Pain and Suffering                            250,000.00
Past Unreimbursable Expenses                    3,852.60
Medicaid Lien                                 563,848.98
Annual Totals                               2,005,508.01      159,193.61     159,253.61     158,338.59      167,343.39     158,338.59     305,790.44     250,690.17
                                                 Appendix A: Items of Compensation for R.M.R.                                                      Page 5 of 15

                                  Lump Sum
                                 Compensation      Compensation    Compensation     Compensation     Compensation     Compensation     Compensation    Compensation
ITEMS OF COMPENSATION   G.R. * M   Year 1            Year 2          Year 3          Years 4-5         Year 6           Year 7           Year 8          Year 9
                                    2018              2019            2020           2021-2022          2023             2024             2025            2026
                                 Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                 Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                 As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                 conservators(s) of the estate of R.M.R. for the benefit of R.M.R., for lost future earnings ($829,794.00),
                                 pain and suffering ($250,000.00), and Yr 1 life care expenses ($358,012.43): $1,437,806.43.
                                 As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner, Marissa Arevalo,
                                 for past un-reimbursable expenses: $2,058.62.
                                 As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                 petitioner and the State of Illinois, as reimbursement of the state's Medicaid lien: $563,848.98.
                                 Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                 Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                 Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                 Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                             Appendix A: Items of Compensation for R.M.R.                                           Page 6 of 15


                                              Compensation   Compensation    Compensation   Compensation    Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION            G.R. * M     Year 10        Year 11         Year 12        Year 13         Year 14        Year 15        Year 16        Year 17
                                                 2027           2028            2029           2030            2031           2032           2033           2034
Insurance Premium                  5%       M     3,417.96       3,524.64        3,631.32       3,746.16        3,861.12
Insurance MOP Participating        5%             7,350.00       7,350.00        7,350.00       7,350.00        7,350.00
Insurance MOP Non-Participating    5%            14,700.00      14,700.00       14,700.00      14,700.00       14,700.00
Medicare Part B Premium            5%       M                                                                                  1,608.00       1,608.00       1,608.00
Medicare Part B Deductible         5%                                                                                            183.00         183.00         183.00
Medicare Part D                    5%       M                                                                                  5,025.00       5,025.00       5,025.00
Medigap                            5%       M                                                                                  3,888.00       3,888.00       3,888.00
Dev Pediatrian                     5%   *
Physiatrist                        5%   *
Pediatrician/ Internist            5%   *
Orthopedist                        5%   *
X-rays of Pelvis & Hips            5%   *
X-rays of Spine                    5%   *
Urologist                          5%   *
Labs: UA & Culture Sensitivity     5%   *
Mileage: Doctors                   4%                22.41           22.41          22.41          22.41           22.41          22.41          22.41             22.41
Neurologist                        5%   *
Labs: CBC, CMP etc                 5%   *
MRI of Brain                       5%   *
Movement Disorder Clinic           5%   *
Botox Clinic                       5%   *
Botox Inj                          5%   *
Dentist                            5%                                                                                            198.00         198.00         198.00
Optometrist                        4%   *
Gastro-enterologist                5%   *
Nutritionist                       4%   *
Mileage: Doctors in MO             4%               837.72          837.72         837.72         837.72          837.72         837.72         837.72         837.72
Scoliosis Screen                   5%   *
Surgical Correction of Scoliosis   5%   *
Post Op X-rays                     5%   *
TLSO                               4%   *
                                                            Appendix A: Items of Compensation for R.M.R.                                           Page 7 of 15


                                             Compensation   Compensation    Compensation   Compensation    Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION         G.R. * M       Year 10        Year 11         Year 12        Year 13         Year 14        Year 15        Year 16        Year 17
                                                2027           2028            2029           2030            2031           2032           2033           2034
G-Tube Revision                 5%   *
Sleep Study                     5%   *
Endometrial Ablation            5%   *
Hospitalization                 5%   *
Hippo Therapy                   4%       M       1,920.00        1,920.00       1,920.00       1,920.00        1,920.00       1,920.00       1,920.00       1,920.00
Aqua Therapy                    4%       M       7,306.50        7,306.50       7,306.50       7,306.50        7,306.50       7,306.50       7,306.50       7,306.50
Nitrofurantoin                  5%   *
Felbamate                       5%   *
Onfi                            5%   *
Gabapentin                      5%   *
Miralax                         4%                 286.00          286.00         286.00         286.00          286.00         286.00         286.00         286.00
Diazepam 2.5mg                  5%   *
Diazepam 10mg                   5%   *
Robinul                         5%   *
Albuterol                       5%   *
Vit D3                          4%                  18.22           18.22          18.22          18.22           18.22          18.22          18.22          18.22
Dulcolax                        4%                 271.35          271.35         271.35         271.35          271.35         271.35         271.35         271.35
Adaptive Equip Eval             4%   *
Electric Bed                    4%
Mattress Underpad               4%                  83.80           83.80          83.80          83.80           83.80          83.80          83.80             83.80
Mattress Cover                  4%                  52.99           52.99          52.99          52.99           52.99          52.99          52.99             52.99
Seizure Activity Monitor        4%                               1,399.00                                                                    1,399.00
Reclining Shower Chair          4%                               2,280.80                                                                    2,280.80
Hand Held Shower                4%                   6.26            6.26           6.26           6.26            6.26           6.26           6.26              6.26
Rifton Chair                    4%                                              3,905.00
Stander                         4%   *
Benik Vest                      4%                 135.95          135.95         135.95         135.95          135.95         135.95         135.95         135.95
Collar                          4%                 249.92          249.92         249.92         249.92          249.92         249.92         249.92         249.92
Equip Maint Allowance           4%                 200.00          200.00         200.00         200.00          200.00         200.00         200.00         200.00
YMCA                            4%                 816.00          816.00         816.00         816.00          816.00         816.00         816.00         816.00
Dev, Therapeutic Toys & Equip   4%                 250.00          250.00         250.00         250.00          250.00         250.00         250.00         250.00
                                                          Appendix A: Items of Compensation for R.M.R.                                           Page 8 of 15


                                           Compensation   Compensation    Compensation   Compensation    Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION       G.R. * M       Year 10        Year 11         Year 12        Year 13         Year 14        Year 15        Year 16        Year 17
                                              2027           2028            2029           2030            2031           2032           2033           2034
WC Accessible Swing           4%                              2,678.00
Special Needs Bike & Access   4%                              1,420.00                                                                     1,420.00
Service Dog                   4%                                                                                           19,550.00
Dog Maint                     4%       M       1,404.40        1,404.40       1,404.40       1,404.40        1,404.40       1,404.40       1,404.40       1,404.40
Suction Machine               4%   *
Portable Suction Machine      4%   *
Suction Container Kit         4%   *
Yankauer Tip                  4%   *
Oral Cleansing System         4%       M         897.62          897.62         897.62         897.62          897.62         897.62         897.62         897.62
Nebulizer                     4%   *
Nebulizer Mask                4%   *
Nebulizer Tubing              4%   *
Saline                        4%                   2.69            2.69           2.69           2.69            2.69           2.69           2.69             2.69
Pulse Oximeter                4%   *
Stethescope                   4%                   8.61            8.61           8.61           8.61            8.61           8.61           8.61             8.61
Feeding Pump                  4%   *
IV Pole                       4%   *
Feeding Pump Set              4%   *
Enteral Oral Syringe          4%   *
Feeding Set                   4%   *
Gauze                         4%   *
Syringe                       4%   *
Cotton Applicators            4%   *
Compleat                      4%   *
Nutren                        4%   *
Bottle Adapter                4%       M         152.40          152.40         152.40         152.40          152.40         152.40         152.40         152.40
Cath Kit                      4%       M       3,912.80        3,912.80       3,912.80       3,912.80        3,912.80       3,912.80       3,912.80       3,912.80
Diapers                       4%       M
Briefs                        4%       M       1,326.47        1,326.47       1,451.79       1,451.79        1,451.79       1,451.79       1,451.79       1,451.79
Wipes                         4%       M         698.88          698.88         698.88         698.88          698.88         698.88         698.88         698.88
Disp Gloves                   4%       M         238.34          238.34         238.34         238.34          238.34         238.34         238.34         238.34
                                                          Appendix A: Items of Compensation for R.M.R.                                           Page 9 of 15


                                          Compensation    Compensation    Compensation   Compensation    Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION        G.R. * M     Year 10         Year 11         Year 12        Year 13         Year 14        Year 15        Year 16        Year 17
                                             2027            2028            2029           2030            2031           2032           2033           2034
Hand Sanitizer                 4%       M      141.66          141.66          141.66         141.66          141.66         141.66         141.66         141.66
Barrier Cream                  4%       M      173.16          173.16          173.16         173.16          173.16         173.16         173.16         173.16
Underpads                      4%       M      317.50          317.50          317.50         317.50          317.50         317.50         317.50         317.50
Supply Storage                 4%                13.46           13.46           13.46          13.46           13.46          13.46          13.46          13.46
Bilateral AFOs                 4%   *
Toe Separator                  4%               130.00           130.00         130.00         130.00          130.00         130.00         130.00         130.00
WC Seating Eval & Clinic       4%   *
Quickie                        4%   *
WC Maint                       4%   *           504.50           504.50         504.50         504.50          504.50
Backpack                       4%                12.50            12.50          12.50          12.50           12.50          12.50          12.50             12.50
Portable Ramp                  4%                                339.00
Case Mngt                      4%       M      3,060.00        3,060.00       3,060.00       3,060.00        3,060.00       2,040.00       2,040.00       2,040.00
Home Mods                      4%                                                                                                         77,307.00
Ceiling Lift                   4%                                                                                                         11,000.00
Lift Motor Repl                4%                              5,000.00
Slings                         4%               298.52           298.52         298.52         298.52          298.52         298.52         298.52         298.52
Lift Battery                   4%                30.00            30.00          30.00          30.00           30.00          30.00          30.00          30.00
Lift Maint                     4%               200.00           200.00         200.00         200.00          200.00         200.00         200.00         200.00
Generator                      4%
Generator Maint                4%               315.00           315.00         315.00         315.00          315.00         315.00         315.00         315.00
Car Seat                       4%
WC Access Van                  4%                                                                                          45,101.85
AAA                            4%                114.00          114.00         114.00         114.00          114.00         114.00         114.00         114.00
Attendant Care                 4%       M    189,540.00      189,540.00     189,540.00     189,540.00      189,540.00     189,540.00     189,540.00     189,540.00
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Medicaid Lien
Annual Totals                                241,417.59      254,641.07     245,661.27     241,871.11      241,986.07     290,104.30     318,859.25     225,452.45
                                                   Appendix A: Items of Compensation for R.M.R.                                                     Page 10 of 15


                                   Compensation     Compensation     Compensation     Compensation     Compensation     Compensation    Compensation     Compensation
ITEMS OF COMPENSATION   G.R. * M     Year 10          Year 11          Year 12          Year 13          Year 14          Year 15         Year 16          Year 17
                                      2027             2028             2029             2030             2031             2032            2033             2034
                                   Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                   Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                   conservators(s) of the estate of R.M.R. for the benefit of R.M.R., for lost future earnings ($829,794.00),
                                   pain and suffering ($250,000.00), and Yr 1 life care expenses ($358,012.43): $1,437,806.43.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner, Marissa Arevalo,
                                   for past un-reimbursable expenses: $2,058.62.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                   petitioner and the State of Illinois, as reimbursement of the state's Medicaid lien: $563,848.98.
                                   Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                   Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                   Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                   Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                               Appendix A: Items of Compensation for R.M.R.                                           Page 11 of 15


                                                Compensation   Compensation    Compensation   Compensation    Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION            G.R. * M       Year 18        Year 19         Year 20        Year 21         Year 22       Years 23-59   Years 60-Life
                                                   2035           2036            2037           2038            2039         2040-2076      2077-Life
Insurance Premium                  5%       M
Insurance MOP Participating        5%
Insurance MOP Non-Participating    5%
Medicare Part B Premium            5%       M       1,608.00        1,608.00       1,608.00       1,608.00        1,608.00       1,608.00       1,608.00
Medicare Part B Deductible         5%                 183.00          183.00         183.00         183.00          183.00         183.00         183.00
Medicare Part D                    5%       M       5,025.00        5,025.00       5,025.00       5,025.00        5,025.00       5,025.00       5,025.00
Medigap                            5%       M       3,888.00        3,888.00       3,888.00       3,888.00        3,888.00       3,888.00       3,252.00
Dev Pediatrian                     5%   *
Physiatrist                        5%   *
Pediatrician/ Internist            5%   *
Orthopedist                        5%   *
X-rays of Pelvis & Hips            5%   *
X-rays of Spine                    5%   *
Urologist                          5%   *
Labs: UA & Culture Sensitivity     5%   *
Mileage: Doctors                   4%                  22.41           22.41          22.41          22.41           22.41          22.41          22.41
Neurologist                        5%   *
Labs: CBC, CMP etc                 5%   *
MRI of Brain                       5%   *
Movement Disorder Clinic           5%   *
Botox Clinic                       5%   *
Botox Inj                          5%   *
Dentist                            5%                 198.00          198.00         198.00         198.00          198.00         198.00         198.00
Optometrist                        4%   *
Gastro-enterologist                5%   *
Nutritionist                       4%   *
Mileage: Doctors in MO             4%                 837.72          837.72         837.72         837.72          837.72         837.72         837.72
Scoliosis Screen                   5%   *
Surgical Correction of Scoliosis   5%   *
Post Op X-rays                     5%   *
TLSO                               4%   *
                                                            Appendix A: Items of Compensation for R.M.R.                                           Page 12 of 15


                                             Compensation   Compensation    Compensation   Compensation    Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION         G.R. * M       Year 18        Year 19         Year 20        Year 21         Year 22       Years 23-59   Years 60-Life
                                                2035           2036            2037           2038            2039         2040-2076      2077-Life
G-Tube Revision                 5%   *
Sleep Study                     5%   *
Endometrial Ablation            5%   *
Hospitalization                 5%   *
Hippo Therapy                   4%       M       1,920.00        1,920.00       1,920.00       1,920.00        1,920.00       1,920.00       1,920.00
Aqua Therapy                    4%       M       7,306.50        7,306.50       7,306.50       7,306.50        7,306.50       7,306.50       7,306.50
Nitrofurantoin                  5%   *
Felbamate                       5%   *
Onfi                            5%   *
Gabapentin                      5%   *
Miralax                         4%                 286.00          286.00         286.00         286.00          286.00         286.00         286.00
Diazepam 2.5mg                  5%   *
Diazepam 10mg                   5%   *
Robinul                         5%   *
Albuterol                       5%   *
Vit D3                          4%                  18.22           18.22          18.22          18.22           18.22          18.22          18.22
Dulcolax                        4%                 271.35          271.35         271.35         271.35          271.35         271.35         271.35
Adaptive Equip Eval             4%   *
Electric Bed                    4%                               9,551.58         955.16         955.16          955.16         955.16         955.16
Mattress Underpad               4%                  83.80           83.80          83.80          83.80           83.80          83.80          83.80
Mattress Cover                  4%                  52.99           52.99          52.99          52.99           52.99          52.99          52.99
Seizure Activity Monitor        4%                                                             1,399.00          279.80         279.80         279.80
Reclining Shower Chair          4%                                                             2,280.80          456.16         456.16         456.16
Hand Held Shower                4%                   6.26            6.26           6.26           6.26            6.26           6.26           6.26
Rifton Chair                    4%               3,905.00          650.83         650.83         650.83          650.83         650.83         650.83
Stander                         4%   *
Benik Vest                      4%                 135.95          135.95         135.95         135.95          135.95         135.95         135.95
Collar                          4%                 249.92          249.92         249.92         249.92          249.92         249.92         249.92
Equip Maint Allowance           4%                 200.00          200.00         200.00         200.00          200.00         200.00         200.00
YMCA                            4%                 816.00          816.00         816.00         816.00          816.00         816.00         816.00
Dev, Therapeutic Toys & Equip   4%                 250.00          250.00         250.00         250.00          250.00         250.00         250.00
                                                          Appendix A: Items of Compensation for R.M.R.                                            Page 13 of 15


                                           Compensation   Compensation    Compensation   Compensation    Compensation   Compensation    Compensation
  ITEMS OF COMPENSATION       G.R. * M       Year 18        Year 19         Year 20        Year 21         Year 22       Years 23-59    Years 60-Life
                                              2035           2036            2037           2038            2039         2040-2076       2077-Life
WC Accessible Swing           4%                                                             2,678.00          267.80          267.80          267.80
Special Needs Bike & Access   4%                                                             1,420.00          284.00          284.00          284.00
Service Dog                   4%                                                                            19,550.00        2,792.86       2,792.86
Dog Maint                     4%       M       1,404.40        1,404.40       1,404.40       1,404.40        1,404.40        1,404.40       1,404.40
Suction Machine               4%   *
Portable Suction Machine      4%   *
Suction Container Kit         4%   *
Yankauer Tip                  4%   *
Oral Cleansing System         4%       M         897.62          897.62         897.62         897.62          897.62         897.62          897.62
Nebulizer                     4%   *
Nebulizer Mask                4%   *
Nebulizer Tubing              4%   *
Saline                        4%                   2.69            2.69           2.69           2.69            2.69           2.69            2.69
Pulse Oximeter                4%   *
Stethescope                   4%                   8.61            8.61           8.61           8.61            8.61           8.61            8.61
Feeding Pump                  4%   *
IV Pole                       4%   *
Feeding Pump Set              4%   *
Enteral Oral Syringe          4%   *
Feeding Set                   4%   *
Gauze                         4%   *
Syringe                       4%   *
Cotton Applicators            4%   *
Compleat                      4%   *
Nutren                        4%   *
Bottle Adapter                4%       M         152.40          152.40         152.40         152.40          152.40         152.40          152.40
Cath Kit                      4%       M       3,912.80        3,912.80       3,912.80       3,912.80        3,912.80       3,912.80        3,912.80
Diapers                       4%       M
Briefs                        4%       M       1,451.79        1,451.79       1,451.79       1,451.79        1,451.79       1,451.79        1,451.79
Wipes                         4%       M         698.88          698.88         698.88         698.88          698.88         698.88          698.88
Disp Gloves                   4%       M         238.34          238.34         238.34         238.34          238.34         238.34          238.34
                                                          Appendix A: Items of Compensation for R.M.R.                                            Page 14 of 15


                                          Compensation    Compensation    Compensation   Compensation    Compensation   Compensation    Compensation
  ITEMS OF COMPENSATION        G.R. * M     Year 18         Year 19         Year 20        Year 21         Year 22       Years 23-59    Years 60-Life
                                             2035            2036            2037           2038            2039         2040-2076       2077-Life
Hand Sanitizer                 4%       M      141.66          141.66          141.66         141.66          141.66           141.66          141.66
Barrier Cream                  4%       M      173.16          173.16          173.16         173.16          173.16           173.16          173.16
Underpads                      4%       M      317.50          317.50          317.50         317.50          317.50           317.50          317.50
Supply Storage                 4%                13.46           13.46           13.46          13.46           13.46           13.46           13.46
Bilateral AFOs                 4%   *
Toe Separator                  4%               130.00           130.00         130.00         130.00          130.00         130.00          130.00
WC Seating Eval & Clinic       4%   *
Quickie                        4%   *
WC Maint                       4%   *
Backpack                       4%                 12.50           12.50          12.50          12.50           12.50          12.50           12.50
Portable Ramp                  4%                                                              339.00           33.90          33.90           33.90
Case Mngt                      4%       M      2,040.00        2,040.00       2,040.00       2,040.00        2,040.00       2,040.00        2,040.00
Home Mods                      4%
Ceiling Lift                   4%
Lift Motor Repl                4%                                                            5,000.00          500.00         500.00          500.00
Slings                         4%               298.52           298.52         298.52         298.52          298.52         298.52          298.52
Lift Battery                   4%                30.00            30.00          30.00          30.00           30.00          30.00           30.00
Lift Maint                     4%               200.00           200.00         200.00         200.00          200.00         200.00          200.00
Generator                      4%                                                           23,140.00        1,157.00       1,157.00        1,157.00
Generator Maint                4%               315.00           315.00         315.00         315.00          315.00         315.00          315.00
Car Seat                       4%
WC Access Van                  4%                                                                           45,101.85       6,443.12        6,443.12
AAA                            4%                114.00          114.00         114.00         114.00          114.00         114.00          114.00
Attendant Care                 4%       M    379,080.00      379,080.00     379,080.00     379,080.00      379,080.00     379,080.00      379,080.00
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Medicaid Lien
Annual Totals                                418,897.45      425,194.86     416,598.44     452,855.24      484,228.95     428,813.08      428,177.08
                                                   Appendix A: Items of Compensation for R.M.R.                                                     Page 15 of 15


                                   Compensation     Compensation     Compensation     Compensation     Compensation     Compensation    Compensation
ITEMS OF COMPENSATION   G.R. * M     Year 18          Year 19          Year 20          Year 21          Year 22         Years 23-59    Years 60-Life
                                      2035             2036             2037             2038             2039           2040-2076       2077-Life
                                   Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                   Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                   conservators(s) of the estate of R.M.R. for the benefit of R.M.R., for lost future earnings ($829,794.00),
                                   pain and suffering ($250,000.00), and Yr 1 life care expenses ($358,012.43): $1,437,806.43.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner, Marissa Arevalo,
                                   for past un-reimbursable expenses: $2,058.62.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                   petitioner and the State of Illinois, as reimbursement of the state's Medicaid lien: $563,848.98.
                                   Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                   Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                   Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                   Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.